DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Goldberg et al. (US 2019/0378162 A1) and Lawbaugh et al. (US 20190370866 A1), failed to teach wherein the evaluating step comprises verifying, with the processor of the first computing device, that the first aggregated signature is a valid aggregation of the set of proofs of interest derived from (i) the respective content mapping keys under which the set of proofs of interest were signed and (ii) the respective data that was signed to generate each respective proof of interest in the set of proofs of interest and verifying the valid aggregation comprises determining if the respective data for each proof of interest comprises at least a concatenation of (i) the certificate derived from the latest first cryptographic proof of the respective second computing device, and (ii) the respective content mapping key under which the proof of interest was signed; and transmitting, with the transceiver, only if the first aggregated signature was validly formed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688